Title: To Thomas Jefferson from George Hammond, 12 July 1792
From: Hammond, George
To: Jefferson, Thomas



Thursday 12th July 1792.

Mr. Hammond has the honor of transmitting to Mr. Jefferson copies of some farther documents, which he has received, relative to the acts of violence committed, under the authority of the state of Vermont, within the district of Caldwell manor, now occupied by his Majesty’s forces. Mr. Hammond trusts that these papers will tend still farther to justify his solicitude that the general government of the United States should take the earliest and most effectual measures to prevent a repetition of such conduct in future.
The object of Mr. Hammond’s visit this morning was to request Mr. Jefferson to favor him with that explanation, on the case of Mr. Pagan, which, in his note of the 2d of this month, inclosing the Attorney General’s letter, Mr. Jefferson was so obliging as to promise.
